Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 21-33, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a display control device for controlling a display device displaying a driver support image to have an overlap with a view from a driver seat in a vehicle or a live-action video in front of the vehicle, the display control device, comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, causes the processor to perform processes comprising: acquiring a current position of the vehicle and a traffic lane where the vehicle is currently located; acquiring feature data including information of a regulation in a traveling direction regarding a road in front of the vehicle; determining a travelable traffic lane along which the vehicle can travel in an intersection in front of the vehicle and a road ahead of the 

Regarding claim 34, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a display control method for controlling a display device displaying a driver support image to have an overlap with a view from a driver seat in a vehicle or a live-action video in front of the vehicle, the display control method comprising: acquiring a current position of the vehicle and a traffic lane where the vehicle is currently located; acquiring feature data including information of a regulation in a traveling direction regarding a road in front of the vehicle; determining a travelable traffic lane along which the vehicle can travel in an intersection in front of the vehicle and a road ahead of the intersection or a branch point in front of the vehicle and a road ahead of the branch point based on the current position of the vehicle, a traffic lane where the vehicle is currently located, and the feature data; generating a video signal for displaying the driver support image to have an overlap with the travelable traffic lane or a video signal for displaying the driver support image to have an overlap with a region other than the travelable traffic lane; and outputting the video signal to the display device, wherein the driver 

The closest prior art of Kim (US 2014/0063044), Woolley (US 2016/0341561), Iao et al. (US 2012/0191344), Oonichi et al. (US 2010/0223002), Asano (US 2014/0163878), Tertoolen et al. (US 2016/0252363) and Imamura et al. (WO2015/186326; as provided by Applicant) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683